Citation Nr: 1439384	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  09-04 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a right knee disorder, to include as secondary to service-connected right ankle disorder.

2. Entitlement to service connection for bilateral hearing loss disability.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for a left ankle disorder, to include as secondary to service-connected right ankle disorder.

5. Entitlement to service connection for a left shoulder disorder.

6. Entitlement to service connection for a neck/cervical spine disorder.

7. Entitlement to service connection for a right eye disorder, to include cancer/scar of the right eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1976 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In October 2010, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In October 2011, the Board found that new and material evidence had been submitted to reopen a previously denied claim of entitlement to service connection for a right knee disorder.  The Board remanded the underlying claim for service connection, as well as the other claims on appeal, for further development.

The issues of entitlement to service connection for a right knee disorder, a left ankle disorder, and a right eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The competent and credible evidence demonstrates that the Veteran's bilateral hearing loss disability is related to his active duty service.
 
2. The competent and credible evidence also demonstrates that his tinnitus is related to his active duty service.

3. The preponderance of the competent and credible evidence does not demonstrate that the Veteran's left shoulder disorder is related to his active duty service.

4. Nor does it demonstrate that his neck/cervical spine disorder is related to his active duty service.


CONCLUSION OF LAW

1. Bilateral hearing loss disability was incurred in active duty service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).
 
2. Tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3. The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

4. The criteria for service connection for a neck/cervical spine disorder also have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA notified the Veteran in January 2007, July 2007, and July 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and as warranted by law, affording the Veteran comprehensive VA examinations in July 2009 and February 2012.  The Veteran also had a hearing in October 2010, where he received proper assistance in developing his claims.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Further, the Board finds there was substantial compliance with the remand directives in the October 2011 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, no further notice or assistance is required for a fair adjudication of the Veteran's claims.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009).

The Veteran contends he had hazardous noise exposure in service.  His DD Form 214 reflects his Air Force Occupational Specialty Code was an Aircraft Maintenance Specialist, therefore his noise exposure is conceded.  While the February 2012 VA examiner opined that the Veteran's bilateral hearing loss disability and tinnitus were not due to service because he had normal hearing on his separation examination, the Veteran competently and credibly testified to symptoms of hearing loss and tinnitus since service.  As the evidence is at least in equipoise, service connection for a bilateral hearing loss disability and tinnitus is granted.

The Veteran also contends his left shoulder and neck disorders are related to being hit by a wheel truck during service.  His service treatment records (STRs) reflect being hit with a post in November 1977 and suffering a contusion to his left shoulder.  The STRs do not reflect a neck injury as a result of that incident; however, he did complain of neck pain several times in service.  The May 1978 separation examination does not note any neck or shoulder problems.

The Veteran was afforded a VA examination for his left shoulder in February 2012.  The examiner noted that he had a left shoulder dislocation and bursa injury in 1991, so many years after his active duty service.  The examiner opined that the Veteran's left shoulder injury was less likely than not incurred in or caused by an in-service injury or event.  In making this determination, the examiner noted that there was no documentation of any left shoulder problems between November 1977 and the 1991 injury.  Further, the examiner stated he did not believe scar tissue build up from the in-service contusion was a factor in the 1991 injury.  None of the evidence the examiner noted suggests an association between the Veteran's left shoulder injury and his service.

A VA neck examination was also provided in February 2012.  The examiner opined that it was less likely than not that the Veteran's current neck/cervical spine disorder was related to an in-service injury, event, or illness.  The examiner noted that the Veteran had a normal and negative cervical and lumbar spine examination in February 1977, with no radiculopathy and only minor point tenderness with negative X-ray findings.  A cervical spine examination from April 1996 was also normal.  The examiner noted that the degree of degenerative arthritis in the Veteran's neck was normal for his age and work history, and there was no documentation of any distinct or clear cervical spine trauma.  Therefore, the examiner also did not provide an association between the Veteran's neck disorder and his military service.

The Board notes that there is no other medical evidence of record that provides a nexus to active service.  The Veteran has not provided any competent medical evidence to demonstrate that his current left shoulder disorder and neck disorder were caused by or were a result of his period of service.  The Board reviewed the Veteran's lay statements, as well as his and his wife's hearing testimony.  The Veteran and his wife are competent to describe the extent of his current symptomatology.  However, there is no evidence that they possess the requisite medical training or expertise necessary to render them competent to offer evidence on matters such as a medical diagnosis of a left shoulder disorder and neck disorder, or the causal questions of whether they can be attributed to his service.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For the aforementioned reasons, the preponderance of the evidence is against these claims, and service connection for a left shoulder disorder and a neck disorder is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54-56.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for a left shoulder disorder is denied.

Service connection for a neck/cervical spine disorder is denied.


REMAND

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand orders.  Where the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  This obligation is mandatory, not discretionary.

The AOJ did not ensure substantial compliance with the Board's October 2011 remand directives with respect to the issues of entitlement to service connection for a right knee disorder, a left ankle disorder, and a right eye disorder; therefore, the claims must again be remanded.

The October 2011 Board remand, in relevant part, instructed the AOJ to afford the Veteran a VA examination for his right knee disorder, left ankle disorder, and right eye disorder.  The Veteran was afforded a VA examination in February 2012.  However, the examiner did not properly respond to the questions the Board posed, including especially whether there was clear and unmistakable evidence that he had a right knee disorder that preexisted service, and whether the Veteran's service-connected right ankle disorder caused or aggravated (permanently worsened) his left ankle disorder.  As far as the Veteran's claim for service connection for a right eye disorder, in February 2012, the examiner noted that the Veteran had significant facial scarring consistent with his reported accident.  However, in an April 2012 addendum opinion, the examiner noted that the Veteran did not have significant scarring, nor did he provide a complete rationale for his opinion that the right eye disorder was unrelated to service.  Therefore, new VA examinations should be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a new VA examination for his right knee disorder.  All indicated tests and studies are to be performed.  In conjunction with the examination, the entire claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should respond to each of the following questions, discussing all examination findings, along with the complete rationale for all opinions expressed.

(a)  Does the Veteran currently have a right knee disorder.

(b)  If so, is there clear and unmistakable (i.e., undebatable) evidence that such disability existed prior to service?  If such evidence is found, whether based on the available record or on medical principles regarding the etiology of the right knee disorder in causes such as the Veteran's, the examiner must then address whether there is clear and unmistakable evidence (i.e., undebatable) that the right knee disorder did not undergo a worsening beyond the normal progression of the disease during military service.

(c)  If the Veteran's right knee disorder did not pre-exist service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the current disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

(d)  If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected right ankle disorder caused his right knee disorder, and whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected right ankle disorder permanently aggravated his right knee disorder.

2.  Also schedule the Veteran a new VA examination for his left ankle disorder.  All indicated tests and studies are to be performed.  In conjunction with the examination, the entire claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should respond to each of the following questions, discussing all examination findings, along with the complete rationale for all opinions expressed.

(a)  Is it at least as likely as not (50 percent or greater probability) that any current left ankle disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.

(b)  If not, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected right ankle disorder caused his left ankle disorder, and whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected right ankle disorder permanently aggravated his left ankle disorder.

3.  Also schedule the Veteran a new VA examination for his right eye disorder, to include cancer and/or a scar of the right eye.  All indicated tests and studies are to be performed.  In conjunction with the examination, the entire claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right eye disorder, to include cancer and/or a scar if the surrounding area, had its clinical onset during active service or is related to any in-service disease, event, or injury.

For purposes the requested opinion, the examiner should presume that the Veteran's in-service injury occurred as he described.  The examiner must discuss all examination findings, along with the complete rationale for all opinions expressed.

4.  Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If an examination report does not include an adequate response to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative, if any, with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


